Contracts; extra costs. — Plaintiff contracted with the National Park Service, Department of the Interior, to perform landscape plantings consisting of several thousand shrubs and trees at the District of Columbia Stadium. Plaintiff claims that because of the fault of the Government it was required to replace certain of the shrubs and trees, and sues for additional costs. On March 27,1969, Trial Commissioner Franklin M. Stone filed an opinion indicating that plaintiff was entitled to partial judgment. On May 13,1969, the court entered the following order:
Following the filing of an opinion and recommended conclusion of law by Commissioner Franklin M. Stone, this case comes before the court on a stipulation of the parties filed May 9, 1969, signed on 'behalf of the plaintiff and the defendant by the respective attorneys of record, in which it is stated that a written offer was *730submitted by the plaintiff to the Attorney General and duly accepted on 'behalf of the defendant, whereby plaintiff agreed to accept the 'sum of $9,250 in full settlement of all claims set forth in the petition, and the defendant consented to the entry of judgment in that amount.
It is therefore ordered that judgment be and the same is entered for the plaintiff in the sum of nine thousand two hundred fifty dollars ($9,250).
BY THE court
(Sgd.) WILSON COWEN, 0Kief Judge.